DETAILED ACTION
This is the first office action in application number 16/951,477 filed November 18, 2020.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.
The limitations “electrical component” in Claim 1 and “electronic component” in Claim 11 have been interpreted under 35 USC 112(f) as a means plus function limitations because of the combination of the nonstructural term “component” with the functional language “in electrical communication with the receiver power coil to receive power therefrom” without reciting sufficient structure to achieve the function. The corresponding structure is not disclosed in the specification.
In Claims 8, 11 and 17, the limitation “controller” has been interpreted under 35 USC 112(f) as a means plus function limitation because of the combination of the nonstructural term “controller” with the functional language “to initiate a door-power operation” as in Claims 8 and 17, and “in electrical communication with the transmitter power coil and the door switch to detect the door in the closed position” as in Claim 11, without reciting sufficient structure to achieve the function. The corresponding structure is interpreted to be controller 166 that may include a memory and microprocessor, controller 166 may be constructed without using a microprocessor (Para 0035). 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim limitations “electrical component” and “electronic component” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitations “electrical component” in Claim 1 and “electronic component” in Claim 11 have been interpreted under 35 USC 112(f) as means plus function limitations because of the combination of the nonstructural term “component” with the functional language “in electrical communication with the receiver power coil to receive power therefrom” without reciting sufficient structure to achieve the function. The corresponding structure is not disclosed in the specification.
All claims depending on claims 1 and 11 are rejected by virtue of dependency.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “electrical component” in claim 1 and “electronic component” in claim 11 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
The limitations “electrical component” in Claim 1 and “electronic component” in Claim 11 have been interpreted under 35 USC 112(f) as means plus function limitations because of the combination of the nonstructural term “component” with the functional language “in electrical communication with the receiver power coil to receive power therefrom” without reciting sufficient structure to achieve the function. The corresponding structure is not disclosed in the specification.
 Therefore, the claims are indefinite and  rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. All claims which depend on claims 1 and 11 are rejected by virtue of dependency.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding Claim 3, Claim 3 recites the limitation "the space for the receipt of clothes" in the second line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 1 recites a space for “the receipt of articles” but does not specify clothes, therefore it is unclear if the space in Claim 3 is the same space as claimed in Claim 1, or if it is a different space.
Regarding Claim 9, in Claim 1 the electrical component is claimed to be “in electrical communication with the receiver power coil”, however in Claim 9, the electrical component is claimed to be “an electrically isolated assembly”. These statements are opposite in meaning and cannot both be true, therefore the claim is rendered indefinite. In light of the contradictory nature of the subject matter of claim 9, claim 9 has not been rejected with prior art. It is however noted that any amendments made to claim 9 will warrant further search of the claim. 
Regarding Claim 17, Claim 17 recites the limitation "the additive dispensing assembly" in the third line of the claim.  There is insufficient antecedent basis for this limitation in the claim. Claim 11 specifies an “electrical component” but does not specify an additive dispensing assembly, so it is unclear if the additive dispensing assembly is part of the electrical component or is a separate feature. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 6, 7, and 10 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (WO2013087774).
Regarding Claim 1, Chen teaches a laundry appliance (Page 4 Line 16 Figure 1; washing machine 1) comprising:
a cabinet (Page 4 Line 16 Figure 1; box body 2);
a drum mounted within the cabinet, the drum defining a space for the receipt of articles therein (Page 4 Line 16-17 Figure 1; drum 3 for receiving clothes to wash and/or dry the clothes is installed in the box body 2);
a door movably mounted to the cabinet to selectively restrict access to the drum (Page 4 Line 27-28 Figure 1; a door assembly 10 is installed at a position corresponding to the opening 5 on the box body 2);
a transmitter power coil mounted to the cabinet proximal to the door (Page 5 Line 10-11 Figure 1; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2; Page 6 Line 13-15; the wireless power transmission device 20 includes an electromagnetic conversion coil 21, and the wireless power receiving device 30 includes a magneto-electric conversion coil 31);
a receiver power coil mounted to the door in selective electromagnetic communication to receive an electromagnetic field therefrom (Page 5 Line 12; a wireless power receiving device 30 connected to the LED lights 14 (and/or other power consumption devices) is disposed at a position adjacent to the door hinge 8 on the frame 12 of the door assembly 10; Page 6 Line 13-15; the wireless power transmission device 20 includes an electromagnetic conversion coil 21, and the wireless power receiving device 30 includes a magneto-electric conversion coil 31; Figure 2; wherein the wireless power receiving device is the receiver power coil mounted to the door);
and an electrical component in electrical communication with the receiver power coil to receive power therefrom (Page 5 Line 16-18; the power on the power supply module 7 is transmitted to the LED lights 14 (and/or other power consumption devices) through the wireless power transmission device 20 and the wireless power receiving device 30, wherein the wireless power receiving device is the receiver power coil, and the electrical component includes the power supply module 7 and LED lights 14).
Regarding Claim 6, Chen teaches the laundry appliance of claim 1, wherein the cabinet comprises a front panel defining an opening selectively covered by the door (Page 4 Line 27-28 to close the opening 5, a door assembly 10 is installed at a position corresponding to the opening 5 on the box body 2, the front of the box body 2 is the front panel), wherein the transmitter power coil is mounted to the front panel (Page 5 Line 10; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2). 
Regarding Claim 7, Chen teaches the laundry appliance of claim 1, wherein a transverse gap is defined between the transmitter power coil and the receiver power coil at a closed position of the door (Figure 1; the gap can be seen in the Figure between wireless power receiving device 30 and wireless power transmission device 20).
Regarding Claim 10, Chen teaches the laundry appliance of claim 1, wherein electromagnetic communication between the transmitter power coil and the receiver coil is restricted in an open position of the door (Figure 1; Page 5 Line 12-14; a wireless power receiving device 30 connected to the LED lights 14 (and/or other power consumption devices) is disposed at a position adjacent to the door hinge 8 on the frame 12 of the door assembly 10; Page 5 Line 10; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2; wherein the wireless power receiving device is the receiver coil and the wireless power transmission device is the transmitter power coil, and as shown in Figure 1, they are mounted with a gap between them on the door and the box body respectively, therefore when the door is open the gap between the wireless power devices would increase and this would result in a restriction of the electromagnetic communication between them).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2, 4, 8, 11-13 and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2013087774) as applied to claims 1, 3, 6, 7, and 9 above, and further in view of Nam (USPGPUB20190345660). 
Regarding Claim 2, Chen teaches the laundry appliance of claim 1, but does not teach the electrical component comprising a fluid pump. 
Nam teaches a detergent supply unit 10 comprising a detergent pump 12 connected to a motor 171 (Para 0246; The detergent supply unit 10 may move the detergent pump 12 reciprocatively using a driving force transferred from the motor 171) that is in communication with the controller (Para 0246; The controller 110 may drive the motor 171 of the detergent supply unit 10) for dispensing laundry detergent. 
Chen and Nam both teach devices in the same field of invention as the claimed device. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to take the laundry appliance of Chen and further include the detergent supply unit of Nam as part of the electrical component in electrical communication with the receiver power coil to dispense detergent or other additive into the laundry appliance. 
Regarding Claim 4, Chen teaches the laundry appliance of claim 1, but does not teach a door switch mounted to the cabinet at the transmitter power coil, the door switch being configured to detect the door in a closed position. 
Nam teaches a door switch (Para 0067; in the top 101 c of the main body 101, a door sensor (or a door switch) 153 for detecting opening/closing of the door 102). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use the door switch of Nam in the laundry appliance of Chen because this would allow for the detection of the opening and closing of the door in the appliance of Chen.
Regarding Claim 8, Chen teaches the laundry appliance of claim 1 but does not teach a controller mounted on the cabinet in electrical communication with the transmitter power coil or the controller being configured to initiate a door-power operation comprising directing an electrical current to the transmitter power coil to power the electronic component. 
Nam teaches a controller mounted on the body of the laundry appliance (Para 0022; a main body having… a controller, Para 0216; The controller 110 may include a processor (not shown). Also, the controller 110 may include Read Only Memory (ROM, not shown) storing control programs for controlling the washing machine 100, and Random Access Memory (RAM, not shown) used as a storage area for control information received from the outside of the washing machine 100) that directs power to other internal components of the washer (Para 0218; controller 110 may control power supply of the internal components 110 to 195 using the power supply 195), as well as the door switch that is configured to send a current corresponding to door closing to the controller (Para 0241; the door sensor 153 may output an electrical signal corresponding to door closing to the controller 110. The controller 110 may detect closing of the door 102 using the electrical signal received from the door sensor 153). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to combine the controller and door switch of Nam with the laundry appliance of Chen to control the functions of the washing machine, and store information about the washing machine such as whether the door is open or closed. 
Regarding Claim 11, Chen teaches a laundry appliance comprising (Page 4 Line 16 Figure 1; washing machine 1):
a cabinet (Page 4 Line 16 Figure 1; box body 2);
a drum mounted within the cabinet, the drum defining a space for the receipt of clothes therein (Page 4 Line 16-17 Figure 1; drum 3 for receiving clothes to wash and/or dry the clothes is installed in the box body 2);
a door movably mounted to the cabinet to selectively restrict access to the drum in a closed position (Page 4 Line 27-28 Figure 1; a door assembly 10 is installed at a position corresponding to the opening 5 on the box body 2);
a transmitter power coil mounted to the cabinet proximal to the door (Page 5 Line 10-11 Figure 1; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2; Page 6 Line 13-15; the wireless power transmission device 20 includes an electromagnetic conversion coil 21, and the wireless power receiving device 30 includes a magneto-electric conversion coil 31);
a receiver power coil mounted to the door in selective electromagnetic communication with the transmitter power coil to receive an electromagnetic field therefrom (Page 5 Line 12; a wireless power receiving device 30 connected to the LED lights 14 (and/or other power consumption devices) is disposed at a position adjacent to the door hinge 8 on the frame 12 of the door assembly 10; Page 6 Line 13-15; the wireless power transmission device 20 includes an electromagnetic conversion coil 21, and the wireless power receiving device 30 includes a magneto-electric conversion coil 31; Figure 2; wherein the wireless power receiving device is the receiver power coil mounted to the door);
and an electrical component in electrical communication with the receiver power coil to receive power therefrom (Page 5 Line 16-18; the power on the power supply module 7 is transmitted to the LED lights 14 (and/or other power consumption devices) through the wireless power transmission device 20 and the wireless power receiving device 30, wherein the wireless power receiving device is the receiver power coil, and the electrical component includes the power supply module 7 and LED lights 14).
Chen does not teach a door switch mounted to the cabinet at the transmitter power coil and a controller mounted to the cabinet in electrical communication with the transmitter power coil with the door switch to detect the door in the closed position. 
Nam teaches a door switch (Para 0067; in the top 101c of the main body 101, a door sensor (or a door switch) 153 for detecting opening/closing of the door 102). Nam further teaches a controller mounted on the body of the laundry appliance (Para 0022; a main body having… a controller; Para 0216; The controller 110 may include a processor. Also, the controller 110 may include Read Only Memory storing control programs for controlling the washing machine 100, and Random Access Memory used as a storage area for control information received from the outside of the washing machine 100), as well as the door switch that is configured to send a signal corresponding to door closing to the controller (Para 0241; the door sensor 153 may output an electrical signal corresponding to door closing to the controller 110. The controller 110 may detect closing of the door 102 using the electrical signal received from the door sensor 153). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the laundry appliance of Chen and further include the door switch, door sensor, and controller of Nam as discussed above in order to detect whether the door is open or closed and for controlling the functions of the washing machine such as detecting information about the washing machine such as whether the door is open or closed.
Finally, with respect to the electronic component being electrically isolated from the controller, Chen as modified by Nam also teaches the electronic component being electrically isolated from the controller (the electrical component of the power supply module 7 and LED lights 14 is not electrically connected to the controller, as they are electrically connect to the receiver power coil, and the controller is connected to the door switch as modified by Nam, and the door switch/controller are not electrically connected to the power supply module 7 and LED lights 14, and therefore the electrical component is electrically isolated from the controller).
Regarding Claim 12, Chen and Nam teach the laundry appliance of claim 11. Additionally, Nam teaches Nam teaches a detergent supply unit 10 comprising a detergent pump 12 connected to a motor 171 (Para 0246; The detergent supply unit 10 may move the detergent pump 12 reciprocatively using a driving force transferred from the motor 171) that is in communication with the controller (Para 0246; The controller 110 may drive the motor 171 of the detergent supply unit 10) for dispensing laundry detergent. 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the laundry appliance of modified Chen and further include the detergent supply unit of Nam as part of the electrical component in electrical communication with the receiver power coil to dispense detergent or other additive into the laundry appliance.
Regarding Claim 15, Chen and Nam teach the laundry appliance of claim 11. Chen also teaches the cabinet comprises a front panel defining an opening selectively covered by the door (Page 4 Line 27-28 to close the opening 5, a door assembly 10 is installed at a position corresponding to the opening 5 on the box body 2, the front of the box body 2 is the front panel), wherein the transmitter power coil is mounted to the front panel (Page 5 Line 10; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2).
Regarding Claim 16, Chen and Nam teach the laundry appliance of claim 11 as discussed above. Chen also teaches a transverse gap is defined between the transmitter power coil and the receiver power coil at a closed position of the door (Figure 1; the gap can be seen in the Figure between wireless power receiving device 30 and wireless power transmission device 20). 
Regarding Claim 17, Chen and Nam teach the laundry appliance of claim 11 as discussed above. Chen does not teach that the controller is configured to initiate a door-power operation comprising directing an electrical current to the transmitter power coil to power the additive dispensing assembly.
Nam also teaches the controller is configured to initiate a door-power operation comprising directing an electrical current to the transmitter power coil to power the additive dispensing assembly (Para 0217; The controller 110 may control operations of the motor 171 of the detergent supply unit 10. For example, the controller 110 may output an electrical signal corresponding to operation (for example, rotation, stop, or power on/off) of the motor 171 of the detergent supply unit 10 to the motor 171). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the controller of modified Chen and further configure it to initiate a door-power operation wherein it directs electrical current to the transmitter power coil along with the detergent supply unit of Nam in order to control operations of the door and detergent supply unit. Further, the rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143.A.).  
Regarding Claim 18, Chen and Nam teach the laundry appliance of claim 11 as discussed above. Chen also teaches that the electromagnetic communication between the transmitter power coil and the receiver coil is restricted in an open position of the door (Figure 1; Page 5 Line 12-14; a wireless power receiving device 30 connected to the LED lights 14 (and/or other power consumption devices) is disposed at a position adjacent to the door hinge 8 on the frame 12 of the door assembly 10; Page 5 Line 10; a wireless power transmission device 20 connected to the power supply module 7 is disposed at a position adjacent to the door hinge 8 on the box body 2; wherein the wireless power receiving device is the receiver coil and the wireless power transmission device is the transmitter power coil, and as shown in Figure 1, they are mounted with a gap between them on the door and the box body respectively, therefore when the door is open the gap between the wireless power devices would increase and this would result in a restriction of the electromagnetic communication between them). 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2013087774) as applied to claim 1 above, and further in view of Choi (US5795052).
Chen teaches the laundry appliance of claim 1, including that the electrical component includes the power supply module 7 and LED lights 14, as discussed above in claim 1. However, Chen does not teach that the light source is directed at the space for the receipt of clothes.
Choi teaches a washing mashing (abstract). Choi further teaches the light source being directed at the space for the receipt of clothes (Figure 2, Col 4 Line 12; illumination lamp 80 that is turned on when the door is opened in order to illuminate the washing tub 12 inside of the main body 10). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the laundry appliance of Chen and further include the light source directed at the space for the receipt of clothes from Choi to illuminate the space for the receipt of clothes and make the appliance easier to use in the dark (Choi Background Col 1 Lines 46-48).
Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2013087774) as applied to claim 1 above, and further in view of Kim (USPGPUB20060005997). 
Chen teaches the laundry appliance of claim 1 as discussed above, but does not teach a transmitter cap disposed on the transmitter power coil; and a cap spring biasing the transmitter cap towards the door. 
Kim teaches the transmitter cap (Para 29 Figure 2; plunger 12) and an elastic member (Para 29 Figure 2; cap spring 14). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plunger and elastic member of Kim in combination with the laundry appliance of Chen taught previously because these elements improve the function and reliability of the door switch (Kim abstract, Para 0039). 
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2013087774) in view of Nam (USPGPUB20190345660) as applied to claim 11 above, and further in view of Choi (US5795052). 
Chen and Nam teach the laundry appliance of claim 11, including that the electrical component includes the power supply module 7 and LED lights 14, as discussed above in claim 11. However, Chen but does not teach that the light source is directed at the space for the receipt of clothes.
Choi teaches a washing mashing (abstract). Choi further teaches the light source being directed at the space for the receipt of clothes (Figure 2, Col 4 Line 12; illumination lamp 80 that is turned on when the door is opened in order to illuminate the washing tub 12 inside of the main body 10). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to take the laundry appliance of Chen and Nam and further include the light source directed at the space for the receipt of clothes from Choi to illuminate the space for the receipt of clothes and make the appliance easier to use in the dark (Choi Background Col 1 Lines 46-48).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Chen (WO2013087774) and Nam (USPGPUB20190345660) as applied to claims 2, 4, 8, 11-13 and 15-18 above, and further in view of Kim (USPGPUB20060005997). 
Chen and Nam teach the laundry appliance of claim 11 as discussed above, but do not teach a transmitter cap disposed on the transmitter power coil; and a cap spring biasing the transmitter cap towards the door. 
Kim teaches the transmitter cap (Para 29 Figure 2; plunger 12) and an elastic member (Para 29 Figure 2; cap spring 14). 
Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to include the plunger and elastic member in combination with the laundry appliance taught previously because these improve the function and reliability of the door switch by preventing water from entering the assembly (Kim abstract, Para 0039). 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL ROBERT BARKER whose telephone number is (571)272-2720. The examiner can normally be reached M-Th 8-5 Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SAMUEL ROBERT BARKER/Examiner, Art Unit 4172                                                                                                                                                                                                        
/Liesl C Baumann/Supervisory Patent Examiner, Art Unit 4155